107 F.3d 18
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Rafael Humberto TINOCO, Defendant-Appellant.
No. 96-10031.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 21, 1997.*Decided Jan. 27, 1997.

Before:  O'SCANNLAIN, LEAVY, and KLEINFELD, Circuit Judges.


1
MEMORANDUM**


2
Rafael Humberto Tinoco appeals his conviction by guilty plea and his sentence under the Sentencing Guidelines for conspiracy to manufacture, distribute and possess with intent to distribute methamphetamine in violation of 21 U.S.C. § 846 and 18 U.S.C. § 2.  Tinoco's attorney has submitted a brief pursuant to Anders v. California, 386 U.S. 738 (1967), and a motion to withdraw as counsel of record.  In the plea agreement, Tinoco explicitly waived any right to appeal or collaterally attack "any matter pertaining to this prosecution and sentence if the sentence imposed is consistent with the terms of this agreement."   Because the 120-month sentence is consistent with the terms of the plea agreement and our independent review of the transcript of the plea hearing discloses no indication that the waiver of appeal is invalid, we grant counsel's motion to withdraw and we dismiss the appeal.


3
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3